Application for stay of enforcement of the mandate of the United States Court of Appeals for the Fifth Circuit, presented to Justice White, and by him referred to the Court, granted pending the timely filing and disposition of a petition for writ of certiorari. This order is conditioned upon the posting of a good and sufficient security with the Clerk of the United States District Court for the Eastern District of Louisiana, the adequacy of such security to be determined by a judge of that court.